Exhibit 10.57
SEVERANCE AGREEMENT
          THIS AGREEMENT, dated December 30, 2008 the “Effective Date”), is made
by and between Starwood Hotels and Resorts Worldwide, Inc., a Maryland
corporation (the “Company”), and ___(the “Executive”).
          WHEREAS, the Executive is employed by the Company as ___; and
          WHEREAS, the Company considers it essential to the best interests of
its stockholders to foster the continued employment of key management personnel;
and
          WHEREAS, the Board recognizes that, as is the case with many publicly
held corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of senior management
personnel to the detriment of the Company and its stockholders; and
          WHEREAS, the Board has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company’s senior management, including the Executive, to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Change in Control; and
          WHEREAS, the Company and the Executive entered into an employment
agreement (the “Original Agreement”) dated August 2, 2006; and
          WHEREAS, the Company and the Executive hereby amend and restate the
Original Agreement in its entirety (the “Agreement”) in order to evidence
documentary compliance with section 409A of Code and the guidance thereunder
(collectively “Section 409A”);
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:
     1. Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in Section 16 hereof.
     2. Term of Agreement. The Term of this Agreement shall commence on the
Effective Date and shall continue in effect through the third anniversary of the
Effective Date; provided, however, that on each anniversary of the Effective
Date during the Term of this Agreement, the Term shall automatically be extended
for one additional year unless, not later than 90 days prior to any such
anniversary, the Company or the Executive shall have given notice not to extend
the Term; and further provided, however, that if a Change in Control or a
Potential Change in Control shall have occurred during the Term, the Term shall
expire no

1



--------------------------------------------------------------------------------



 



earlier than twenty-four (24) months beyond the month in which such Change in
Control or a Potential Change in Control occurred.
     3. Company’s Covenants Summarized. In order to induce the Executive to
remain in the employ of the Company and in consideration of the Executive’s
covenants set forth in Section 4 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payments and the
other payments and benefits described herein. Except as provided in Section 10
hereof, no Severance Payments shall be payable under this Agreement unless
during the Term there shall have been (or, under the terms of the second
sentence of Section 6 hereof, there shall be deemed to have been) a termination
of the Executive’s employment with the Company following a Change in Control.
This Agreement shall not be construed as creating an express or implied contract
of employment and, except as otherwise agreed in writing between the Executive
and the Company, the Executive shall not have any right to be retained in the
employ of the Company.
     4. The Executive’s Covenants. The Executive agrees that, subject to the
terms and conditions of this Agreement, in the event a Potential Change in
Control occurs during the Term, the Executive will remain in the employ of the
Company until the earliest of (i) a date which is six (6) months from the date
of such Potential Change of Control, (ii) the date of a Change in Control,
(iii) the date of termination by the Executive of the Executive’s employment for
Good Reason or by reason of death, Disability or Retirement, or (iv) the
termination by the Company of the Executive’s employment for any reason.
     5. Compensation Other Than Severance Payments.
          a. Payment of Salary During Disability. Following a Change in Control
and during the Term, during any period that the Executive is unable to perform
the Executive’s full-time duties with the Company as a result of:
          (1) a period of 409A Disability, the Executive shall continue to
receive his base salary in accordance with the Company’s standard payroll
practices at the rate in effect at the commencement of any such period, together
with any compensation payable to the Executive under the Company’s short-term
and long-term disability plans for salaried employees during such period and any
benefit coverages customarily provided to disabled salaried employees, until the
Executive’s employment is terminated on account of the Executive’s General
Disability; or
          (2) a period of General Disability, the Executive shall receive any
compensation payable to the Executive under the Company’s short-term and
long-term disability plans for salaried employees during such period, as well as
any benefit coverages customarily provided to disabled salaried employees, until
the Executive’s employment is terminated on account of the Executive’s General
Disability.
Thereafter the Executive’s benefits shall be determined under the Company’s
retirement, insurance and other compensation programs then in effect in
accordance with the terms of such programs.

2



--------------------------------------------------------------------------------



 



          b. Accrued Salary. If the Executive’s employment shall be terminated
for any reason following a Change in Control and during the Term, the Company
shall pay to the Executive such Executive’s full salary through the Date of
Termination at the rate in effect immediately prior to the Date of Termination
or, if higher, the rate in effect immediately prior to the first occurrence of
an event or circumstance constituting Good Reason, together with all
compensation and benefits payable to the Executive through the Date of
Termination under the terms of the Company’s compensation and benefit plans,
programs or arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason.
          c. Post-Termination Benefits. If the Executive’s employment shall be
terminated for any reason following a Change in Control and during the Term, the
Company shall pay to the Executive the Executive’s normal post-termination
compensation and benefits as such payments become due. Such post-termination
compensation and benefits shall be determined under, and paid in accordance
with, the Company’s retirement, insurance and other compensation or benefit
plans, programs and arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the occurrence of the first event or circumstance constituting Good
Reason.
          d. Time of Payment. Upon termination of the Executive’s employment
following a Change in Control and during the Term, the Executive shall receive
the payments or benefits to which he may be entitled under Section 5(b) and 5(c)
and which constitute deferred compensation subject to Section 409A either (A) at
the time when due hereunder, or (B) if a payment date sufficient to satisfy
Section 409A is not otherwise stated for such payment or benefit, on the date of
Executive’s termination of employment, except as provided in Section 14 below.
     6. Severance Payments.
          a. If the Executive’s employment is terminated following a Change in
Control and during the Term, other than (A) by the Company for Cause, (B) by
reason of death or Disability, or (C) by the Executive without Good Reason,
then, the Company shall pay the Executive the amounts, and provide the Executive
the benefits, described in this Section 6 (“Severance Payments”) and Section 7,
in addition to any payments and benefits to which the Executive is entitled
under Section 5 hereof. For purposes of this Agreement, the Executive’s
employment shall be deemed to have been terminated following a Change in Control
by the Company without Cause or by the Executive with Good Reason, if (i) the
Executive’s employment is terminated by the Company without Cause prior to a
Change in Control (whether or not a Change in Control ever occurs) and such
termination was at the request or direction of a Person who has entered into an
agreement with the Company the consummation of which would constitute a Change
in Control (an “Acquiring Person”), (ii) the Executive terminates his employment
for Good Reason prior to a Change in Control (whether or not a Change in Control
ever occurs) and the circumstance or event which constitutes Good Reason occurs
at the request or direction of an Acquiring Person, or (iii) the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason and such termination or the circumstance or event which constitutes
Good Reason is otherwise in connection with or in anticipation of a Change in
Control (whether or not a Change in Control ever occurs). For

3



--------------------------------------------------------------------------------



 



purposes of any determination regarding the applicability of the immediately
preceding sentence, any position taken by the Executive shall be presumed to be
correct unless the Company establishes to the Board by clear and convincing
evidence that such position is not correct.
          (1) Lump Sum Payment. In lieu of any further salary payments to the
Executive for periods subsequent to the Date of Termination and in lieu of any
severance benefit otherwise payable to the Executive under the terms of his
offer letter from the Company, the Company shall pay to the Executive a lump sum
severance payment, in cash, equal to two times the sum of (i) the Executive’s
base salary as in effect immediately prior to the Date of Termination or, if
higher, in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, and (ii) the average of the annual
bonuses earned by the Executive in the three fiscal years ending immediately
prior to the fiscal year in which occurs the Date of Termination or, if higher,
immediately prior to the fiscal year in which occurs the first event or
circumstance constituting Good Reason. For purposes of the preceding sentence,
in determining any bonus amount for any fiscal year, bonuses paid with respect
to any year in which employment of the Executive commenced shall be annualized
based on the number of days employed by the Company during such year. In the
event the date of the Executive’s termination of employment occurs on or within
two years following an event that constitutes a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of section 409A(a)(2)(a)(vi) of the
Code, such amount will be paid in a lump sum within 30 days following the date
of the Executive’s termination of employment, except as set forth in Section 14
below; otherwise, such amount will be paid 53 days following the date of the
Executive’s termination of employment, except as provided by Section 14 below.
          (2) Continuation of Welfare Benefits. Subject to Paragraph 15 in the
case of any benefits that are not exempt from Section 409A, for the twenty-four
(24) month period immediately following the Date of Termination, the Company
shall arrange to provide the Executive and his dependents life, disability, and
accident insurance benefits and other benefits and perquisites (including
employee stay rates) substantially similar to those provided to the Executive
and his dependents immediately prior to the Date of Termination or, if more
favorable to the Executive, those provided to the Executive and his dependents
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, at no greater cost to the Executive than the cost to
the Executive immediately prior to such date or occurrence. Benefits otherwise
receivable by the Executive pursuant to this Section 6(a)(2) shall be reduced to
the extent benefits of the same type are received by the Executive from another
employer during the twenty-four (24) month period following the Executive’s
termination of employment; provided, however, that the Company shall reimburse
the Executive for the excess, if any, of the cost of such benefits to the
Executive over such cost immediately prior to the Date of Termination or, if
more favorable to the Executive, the first occurrence of an event or
circumstance constituting Good Reason.
          (3) Health Benefits. For the twenty-four (24) month period immediately
following the Date of Termination, the Company shall arrange to provide

4



--------------------------------------------------------------------------------



 



the Executive with group health coverage substantially similar to that which the
Executive was receiving immediately prior to the Notice of Termination. The
premium charge to the Executive for each month of such coverage will equal the
Company’s monthly COBRA charge for such coverage in which the Executive, his
spouse and covered dependents (as applicable) is enrolled from time to time
(less the amount of any administrative charge typically assessed by the Company
as part of its COBRA charge) and the Executive will be required to pay such
monthly premium charge in accordance with the Company’s standard COBRA premium
payment requirements. The Company will pay Executive a lump sum in cash equal to
an initial multiple that is increased by a percentage. For this purpose, the
initial multiple is 24 times the difference that results from calculating
(i) the Company’s monthly COBRA charge on the Date of Termination for family
coverage with respect to the highest value health coverage provided to salaried
employees, minus (ii) the amount the Company charges active salaried employees
for such coverage on Executive’s Date of Termination. In addition, for this
purpose, the percentage is the sum of (I) 1% for each month in the 24-month
period that will fall in the calendar year following Executive’s Date of
Termination, plus (II) 2% for each month in the 24-month period that will fall
in the second calendar year following Executive’s Date of Termination. The
Company will make such payment within 30 days following the date of the
Executive’s termination of employment, except as provided by Section 14 below.
          (4) Incentive Compensation. Notwithstanding any provision of any
annual or long-term incentive plan to the contrary, the Company shall pay to the
Executive in cash the following amounts:
          (A) A lump sum equal to any unpaid incentive compensation which has
been allocated or awarded to the Executive for a completed fiscal year or other
measuring period preceding the Date of Termination under any such plan and
which, as of the Date of Termination, is contingent only upon the continued
employment of the Executive to a subsequent date, paid during the fiscal year of
termination when bonuses for such completed fiscal year are paid to senior
executives (but not later than 2-1/2 months after such completed fiscal year,
except as provided by Section 14 below; and
          (B) the value of each contingent incentive compensation award
allocated or awarded to the Executive for a then uncompleted period under any
such plan that the Executive would have earned on the last day of the
performance award period, assuming the achievement, at the target level, of the
individual and corporate performance goals established with respect to such
award, paid in the year following the end of such performance period when awards
for such performance period are paid to senior executives (but not later than
2-1/2 months after the end of such performance period, except as provided by
Section 14 below. Awards for uncompleted periods shall be prorated based upon
the number of days the Executive is employed by the Company during such year.
          (5) Accelerated Vesting of Stock Options. All stock options and
restricted stock held by the Executive under any stock option or incentive plan

5



--------------------------------------------------------------------------------



 



maintained by the Company (including the Company’s 1999, 2001 and 2004 Long-Term
Incentive Plans) shall immediately vest and become exercisable as of the Date of
Termination, to be exercised in accordance with the terms of the applicable plan
          (6) Outplacement Services. The Company shall provide the Executive
with outplacement services suitable to the Executive’s position for a period of
two (2) years following the date of the Executive’s termination of employment
or, if earlier, until the first acceptance by the Executive of an offer of
employment. The cost of such outplacement services shall not exceed twenty
percent (20%) of the Executive’s base salary in effect on the Date of
Termination.
          (7) 401(k) Contributions. The Company shall pay the Executive an
amount equal to the unvested portion (if any) of the Executive’s account balance
under the Company’s 401(k) Plan that is forfeited by reason of the Executive’s
termination of employment. Such payment shall be made within 30 days following
the date of the Executive’s termination of employment, except as provided by
Section 14 below.
     7. 280G Gross Up Payments.
          a. Whether or not the Executive becomes entitled to the Severance
Payments, if any of the payments or benefits received or to be received by the
Executive in connection with a Change in Control or the Executive’s termination
of employment (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any Person whose actions result
in a Change in Control or any Person affiliated with the Company or such
Person)(such payments or benefits, excluding the Gross-Up Payment, being
hereinafter referred to as the “Total Payments”) will be subject to the Excise
Tax, the Company shall pay to the Executive an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
any Excise Tax on the Total Payments and any federal, state and local income and
employment taxes and Excise Tax upon the Gross-Up Payment, shall be equal to the
Total Payments.
          b. For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of any such Excise Tax, (i) all of
the Total Payments shall be treated as “parachute payments” (within the meaning
of section 280G(b)(2) of the Code) unless tax counsel (“Tax Counsel”) reasonably
acceptable to the Executive and selected by the accounting firm which was,
immediately prior to the Change in Control, the Company’s independent auditor
(the “Auditor”), delivers an opinion to the Executive that such payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of section 280G(b)(4)(A) of the Code, (ii) all “excess parachute
payments” within the meaning of section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax unless Tax Counsel delivers an opinion to the
Executive that such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered (within the meaning of
section 280G(b)(4)(B) of the Code) in excess of the Base Amount allocable to
such reasonable compensation, or are otherwise not subject to the Excise Tax,
and (iii) the value of all noncash benefits or any deferred payment or benefit
shall be determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code. For purpose of determining the amount of the
Gross-Up Payment that is to be made, state and local income taxes shall be

6



--------------------------------------------------------------------------------



 



calculated at the highest marginal rate of taxation that is applicable in the
state and locality of the Executive’s residence on the Date of Termination (or
if there is no Date of Termination, then the date on which the Gross-Up Payment
is calculated for purposes of this Section 7), net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes. If the Company is obligated to make a Gross-Up Payment, it will be
paid to Executive, or remitted by the Company to the appropriate tax authorities
to the extent subject to withholding, on the date that the Excise Tax is due
(through withholding or otherwise).
          c. In the event that the Excise Tax is finally determined to be less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, the Executive shall repay to the Company, within five (5) business days
following the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of the Gross-Up Payment related to such
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income and employment taxes imposed on the
Gross-Up Payment being repaid by the Executive, to the extent that such
repayments result in a reduction in the Excise Tax and a dollar for dollar
reduction in the Executive’s taxable income and wages for purposes of federal,
state and local income and employment taxes, plus interest on the amount of such
repayment at 120% of the rate provided in section 1274(b)(2)(B) of the Code. In
the event that the Excise Tax is determined, pursuant to an administrative or
judicial proceeding, to exceed the amount taken into account hereunder in
calculating the Gross-Up Payment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest, penalties or additions payable by the Executive
with respect to such excess) within five (5) business days following the time
that the amount of such excess is finally determined. The Executive and the
Company shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.
          d. Legal Fees. The Company also shall pay to the Executive, as
incurred, all legal fees and expenses incurred by the Executive in disputing in
good faith any issue hereunder relating to the termination of the Executive’s
employment, in seeking to obtain or enforce any benefit or right provided by
this Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder, unless it is determined that any such dispute or
other action is frivolous and not in good faith. Such payments shall be made
within five (5) business days after delivery of the Executive’s written requests
for payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require.
     8. Termination Procedures and Compensation During Dispute.
          a. Notice of Termination. After a Change in Control and during the
Term, any purported termination of the Executive’s employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with Section 12 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provisions

7



--------------------------------------------------------------------------------



 



indicated. Further, a Notice of Termination for Cause is required to include a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire membership of the Board at a meeting of the
Board which was called and held for the purpose of considering such termination
(after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive was guilty of
conduct set forth in clause (i) or (ii) of the definition of Cause herein, and
specifying the particulars thereof in detail.
          b. Date of Termination. “Date of Termination,” with respect to any
purported termination of the Executive’s employment after a Change in Control
and during the Term, shall mean (1) if the Executive’s employment is terminated
for Disability, thirty (30) days after Notice of Termination is given (provided
that the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).
          c. Dispute Concerning Termination. If the Executive reasonably
believes in good faith the Company is not providing the Executive with a benefit
or payment to which the Executive is entitled under the terms of this Agreement,
the Executive may notify the Company, within forty-five (45) days after the Date
of Termination or, if any such payment or benefit is due after such 45-day
period, within 45 days following such payment date, that a dispute exists
concerning the termination and/or the amount of such payment or benefit. In this
event, the Company shall act within fifteen (15) days to restore fully the
disputed benefits and payments (so that all benefits and payments are provided
as of such date as would have been provided had there been no delay in providing
such benefits and payments) and to continue to provide such benefits and
payments as contemplated by this Agreement thereafter (provided, however, that
in all events any payment or benefit shall not be paid or provided to the
Executive before the payment date set forth in this Agreement or any applicable
document), but subject to termination and recapture from the Executive of these
disputed benefits and payments in accordance with the terms of a mutual written
agreement of the parties or by a final judgment, order or decree of an
arbitrator or a court of competent jurisdiction (which is not appealable or with
respect to which the time for appeal therefrom has expired and no appeal has
been perfected).
     9. No Mitigation. The Company agrees that, if the Executive’s employment
with the Company terminated during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Section 6 hereof or Section 8(d)
hereof. Further, the amount of any payment or benefit provided for in this
Agreement (other than Section 6(a)(2) hereof) shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.
     10. Successors; Binding Agreement.

8



--------------------------------------------------------------------------------



 



          a. In addition to any obligations imposed by law upon any successor to
the Company, the Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to terminate his employment with the Company and
receive compensation from the Company in the same amount and on the same terms
as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive’s employment for Good Reason after a Change in Control,
except that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.
          b. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.
     11. Indemnification. The Company shall indemnify and hold Executive
harmless for acts and omissions in his capacity as an officer, director or
employee of the Company to the maximum extent permitted under applicable law.
The Company shall maintain a Director’s and Officer’s Liability Insurance
Policy, which shall provide liability coverage for Executive’s benefit, and the
Executive shall remain covered under such policy for a period of at least six
(6) years following the earlier of termination of employment or the occurrence
of a Change in Control.
     12. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive’s signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:
To the Company:
Starwood Hotels and Resorts Worldwide, Inc.
1111 Westchester Avenue
White Plains, NY 10604
Attention: Chief Executive Officer
     13. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of

9



--------------------------------------------------------------------------------



 



compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. This Agreement
supersedes any other agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof which have been made by
either party; provided, however, that this Agreement shall supersede any
agreement setting forth the terms and conditions of the Executive’s employment
with the Company only in the event that the Executive’s employment with the
Company is terminated on or following a Change in Control, by the Company other
than for Cause or by the Executive for Good Reason. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed. The obligations of the
Company and the Executive under this Agreement which by their nature may require
either partial or total performance after the expiration of the Term (including,
without limitation, those under Sections 6, 7, 8, and 9 hereof) shall survive
such expiration.
     14. Code Section 409A. This Agreement will be construed and administered to
preserve the exemption from Section 409A of payments that qualify as short-term
deferrals pursuant to Treas. Reg. §1.409A-1(b)(4) or that qualify for the
two-times compensation exemption of Treas. Reg. §1.409A-1(b)(9)(iii). With
respect to any amounts that are subject to Section 409A, it is intended, and
this Agreement will be so construed, that such amounts and the Company’s and the
Executive’s exercise of authority or discretion hereunder shall comply with the
provisions of Section 409A so as not to subject the Executive to the payment of
interest and additional tax that may be imposed under Section 409A. For purposes
of any payment in this Agreement that is subject to Section 409A and triggered
by the Executive’s “termination of employment”, (i) “termination of employment”
shall have the same meaning as “separation from service” under
Section 409A(a)(2)(A)(i) of the Code, and (ii) in the event the Executive is a
“specified employee” on the date of the Executive’s termination of employment
(with such status determined by the Company in accordance with rules established
by the Company in writing in advance of the “specified employee identification
date” that relates to the date of the Executive’s termination of employment or,
if later, by December 31, 2008, or in the absence of such rules established by
the Company, under the default rules for identifying specified employees under
Section 409A), any payment that is subject to Section 409A, such payment shall
not be paid earlier than six months after such termination of employment (if the
Executive dies after the date of the Executive’s termination of employment but
before any payment has been made, such remaining payments that were or could
have been delayed will be paid to the Executive’s estate without regard to such
six-month delay). The Executive acknowledges and agrees that the Company has
made no representation to the Executive as to the tax treatment of the
compensation and benefits provided pursuant to this Agreement.
     15. Expense Reimbursements. To the extent that any expense reimbursement
provided for by this Agreement does not qualify for exclusion from Federal
income taxation, except as specified otherwise in this Agreement, the Company
will make the reimbursement only if the Executive incurs the corresponding
expense during the term of this Agreement and submits the request for
reimbursement no later than two months prior to the last day of the calendar
year

10



--------------------------------------------------------------------------------



 



following the calendar year in which the expense was incurred so that the
Company can (and it thereby will) make the reimbursement on or before the last
day of the calendar year following the calendar year in which the expense was
incurred. In the case of any such expense reimbursement and any in-kind benefit
provided for by this Agreement that does not qualify for exclusion from Federal
income taxation, the amount of expenses eligible for such reimbursement (and the
amount of in-kind benefits provided) during a calendar year will not affect the
amount of expenses eligible for such reimbursement (or benefits provided) in
another calendar year; and the right to such reimbursement or in-kind benefit is
not subject to liquidation or exchange for another benefit from the Company.
     16. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     17. Settlement of Disputes: Arbitration.
          a. All claims by the Executive for benefits under this Agreement shall
be directed to and determined by the Board and shall be in writing. Any denial
by the Board of a claim for benefits under this Agreement shall be delivered to
the Executive in writing and shall set forth the specific reasons for the denial
and the specific provisions of this Agreement relied upon. The Board shall
afford a reasonable opportunity to the Executive for a review of the decision
denying a claim and shall further allow the Executive to appeal to the Board a
decision of the Board within sixty (60) days after notification by the Board
that the Executive’s claim has been denied.
          b. Any further dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in New York, in
accordance with the rules of the American Arbitration Association then in
effect; provided, however, that the evidentiary standards set forth in this
Agreement shall apply. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction. Notwithstanding any provision of this Agreement to
the contrary, the Executive shall be entitled to seek specific performance of
the Executive’s right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.
     18. Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:
          a. “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.
          b. “Auditor” shall have the meaning set forth in Section 7 hereof.
          c. “Base Amount” shall have the meaning set forth in section
280G(b)(3) of the Code.
          d. “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act.

11



--------------------------------------------------------------------------------



 



          e. “Board” shall mean the Board of Directors of the Company.
          f. “Cause” for termination by the Company of the Executive’s
employment shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive’s duties with the Company after a written
demand for substantial performance is delivered to the Executive by the Board,
which demand specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties, and
Executive has not cured any such failure that is capable of being cured in all
material respects within ten (10) days of receiving such written demand, or
(ii) the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company and (y) in the event of a dispute concerning the
application of this provision, no claim by the Company that Cause exists shall
be given effect unless the Company establishes to the Board by clear and
convincing evidence that Cause exists.
          g. A “Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:
          (1) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates) representing 25% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause
(i) of paragraph (3) below; or
          (2) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or
          (3) there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
other than (i) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 70% of the combined voting power of the

12



--------------------------------------------------------------------------------



 



securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and in proportion to
their relative voting power immediately prior to such merger or consolidation,
or (ii) a merger or consolidation effected to implement a recapitalization of
the Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or
          (4) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 70% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale. Notwithstanding the
foregoing, a “Change in Control” shall not be deemed to have occurred by virtue
of the consummation of any transaction or series of integrated transactions
immediately following which the record holders of the common stock of the
Company immediately prior to such transaction or series of transactions continue
to have substantially the same proportionate ownership in an entity which owns
all or substantially all of the assets of the Company immediately following such
transaction or series of transactions.
          h. “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
          i. “Company” shall mean Starwood Hotels and Resorts Worldwide, Inc.,
and, except in determining under Section 17(g) hereof whether or not any Change
in Control of the Company has occurred, shall include any successor to its
business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
          j. “Date of Termination” shall have the meaning set forth in Section 8
hereof.
          k. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          l. “Excise Tax” shall mean any excise tax imposed under section 4999
of the Code.
          m. “Executive” shall mean the individual named in the first paragraph
of this Agreement.
          n. The Executive will be deemed to have a “409A Disability” if (A) the
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, (B) the Executive is, by

13



--------------------------------------------------------------------------------



 



reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
Company employees; or (C) the Executive is determined to be totally disabled by
the Social Security Administration.
          o. “General Disability” shall be deemed the reason for the termination
by the Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive’s duties.
          p. “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent) after any Change in Control, or prior to a Change in Control under the
circumstances described in clauses (ii) and (iii) of the second sentence of
Section 6(a) hereof (treating all references in paragraphs (1) through (7) below
to a “Change in Control” as references to a “Potential Change in Control”), of
any one of the following acts by the Company, or failures by the Company to act,
unless, in the case of any act or failure to act described in paragraph (1),
(5), (6) or (7) below, such act or failure to act is corrected prior to the Date
of Termination specified in the Notice of Termination given in respect thereof:
          (1) the assignment to the Executive of any duties inconsistent with
the Executive’s status as a senior executive officer of the Company or a
substantial adverse alteration in the nature or status of the Executive’s
responsibilities from those in effect immediately prior to the Change in
Control;
          (2) a reduction by the Company in the Executive’s annual base salary
as in effect on the date hereof or as the same may be increased from time to
time;
          (3) the relocation of the Executive’s principal place of employment to
a location more than 35 miles from the Executive’s principal place of employment
immediately prior to the Change in Control or the Company’s requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s present
business travel obligations;
          (4) the failure by the Company to pay to the Executive any portion of
the Executive’s current compensation, or to pay to the Executive any portion of
an installment of deferred compensation under any deferred compensation program
of the Company, within seven (7) days of the date such compensation is due;
          (5) the failure by the Company to continue in effect any compensation
plan in which the Executive participates immediately prior to the Change in
Control which is material to the Executive’s total compensation, including but
not limited to the

14



--------------------------------------------------------------------------------



 



Company’s stock option, bonus and other plans or any substitute plans adopted
prior to the Change in Control, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by the Company to continue the Executive’s participation therein
(or in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount or timing of payment of benefits provided
and the level of the Executive’s participation relative to other participants,
as existed immediately prior to the Change in Control;
          (6) the failure by the Company to continue to provide the Executive
with benefits substantially similar to those enjoyed by the Executive under any
of the Company’s pension, savings, life insurance, medical, health and accident,
or disability plans in which the Executive was participating immediately prior
to the Change in Control, the taking of any other action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the Executive of any material fringe benefit enjoyed by the Executive at the
time of the Change in Control, or the failure by the Company to provide the
Executive with the number of paid vacation days to which the Executive is
entitled on the basis of years of service with the Company in accordance with
the Company’s normal vacation policy or any employment agreement in effect at
the time of the Change in Control; or
          (7) any purported termination of the Executive’s employment which is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 8(a) hereof; for purposes of this Agreement, no such purported
termination shall be effective.
     The Executive’s right to terminate the Executive’s employment for Good
Reason shall not be affected by the Executive’s incapacity due to physical or
mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.
     For purposes of any determination regarding the existence of Good Reason,
any claim by the Executive that Good Reason exists shall be presumed to be
correct unless the Company establishes to the Board by clear and convincing
evidence that Good Reason does not exist.
          q. “Gross-Up Payment” shall have the meaning set forth in Section 7
hereof.
          r. “Notice of Termination” shall have the meaning set forth in
Section 8 hereof.
          s. “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

15



--------------------------------------------------------------------------------



 



          t. “Potential Change in Control” shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:
          (1) the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;
          (2) the Company or any Person publicly announces an intention to take
or to consider taking actions which, if consummated, would constitute a Change
in Control;
          (3) any Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or
          (4) the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.
          u. “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.
          v. “Severance Payments” shall have the meaning set forth in Section 6
hereof.
          w. “Tax Counsel” shall have the meaning set forth in Section 7 hereof.
          x. “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).
          y. “Total Payments” shall mean those payments so described in
Section 7 hereof.
[Signature Page Follows)

16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Supplement to be duly
executed as of the date first written above.

                  STARWOOD HOTELS AND RESORTS         WORLDWIDE, INC.    
 
  By        
 
  NAME:  
 
   
 
  TITLE:             Dated: December 30, 2008    
 
                EXECUTIVE    
 
                     
 
                Dated: December 30, 2008    

17